Order affirmed, with ten doEars costs and disbursements, upon condition, however, that the plaintiff give a new stipulation to be ready for trial at the next Equity Trial Term of the Supreme Court in Jefferson county, or, at the option of the defendants, that the ease be referred to an official referee for immediate hearing, the referee to be agreed upon by the parties, or if not agreed upon, to be appointed by the court upon five days’ notice. If such stipulation is not given within two days after service of this order, the order appealed from is reversed, with ten doEars costs and disbursements, and the motion to dismiss the complaint granted, with ten doEars costs. AE concur.